372 U.S. 527 (1963)
ROBINSON
v.
UNITED STATES.
No. 425, Misc.
Supreme Court of United States.
Decided March 18, 1963.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT.
Petitioner pro se.
Solicitor General Cox, Assistant Attorney General Miller, Robert S. Erdahl and Kirby W. Patterson for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. On writ of certiorari the judgment is vacated and, in accordance with the suggestion of the Solicitor General, the case is remanded to the United States Court of Appeals for the Eighth Circuit with directions to allow the appeal in forma pauperis. Coppedge v. United States, 369 U. S. 438.